                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


MICHAEL WILLIAMS                                                                    PLAINTIFF
#40952

v.                               No: 3:19-cv-00164 JM-PSH


T. RAYMOND, et al.                                                               DEFENDANTS

                                            ORDER

       Plaintiff Michael Williams filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on June

3, 2019 (Doc. No. 1). On June 6, 2019, the Court entered an order directing Williams to submit

the full $400.00 filing and administrative fees or file a fully completed and signed in forma

pauperis application within 30 days. See Doc. No. 2. Williams was cautioned that failure to

comply with the Court’s order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Williams has not complied or otherwise responded to

the June 6 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Williams’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 15th day of July, 2019.


                                                     UNITED STATES DISTRICT JUDGE
